In a proceeding under article 78 of the Civil Practice Act to review and annul a determination of the State Rent Administrator, dated May 25,1960, which denied petitioners’ (landlords’) protest and affirmed the Local Rent Administrator’s order denying their application for decontrol of a housing accommodation on the ground of owner-occupancy under subdivision 11 of section 9 of the State Rent and Eviction Regulations, the State Rent Administrator appeals from three separate orders of the Supreme Court, Kings County, as follows: (1) an order, dated January 3, 1961, which annulled the State Rent Administrator’s determination and directed a certificate of decontrol to issue (28 Mise 2d 1008); (2) an order, dated February 7, 1961, which granted the tenant-intervenor’s motion for reargument, but adhered to the original decision; and (3) an order, dated March 17, 1961, which granted the State Rent Administrator’s subsequent motion to resettle the said order of February 7, 1961 so as to correct its recitals. Order dated March 17, 1961 affirmed, without costs. No opinion. Appeals from orders dated January 3, 1961 and February 7, 1961, dismissed, without costs. Such orders were superseded by the subsequent order of March 17,1961 (Sugarman v. Froom, 8 A D 2d 857; Matter of Lee, 6 A D 2d 897; cf. Manfra v. City of New York, 6 A D 2d 817). Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.